NOTE: This order is n0nprecedential.
United States Court of Appeals
for the FederaI Circuit
CORNELL D.M. JUDGE CORNISH,
Plaintiff-Appellant, '
v.
DAVID J. KAPPOS, UNDER SECRETARY OF
COMMERCE FOR INTELLECTUAL PROPERTY
AND DIRECTOR OF THE UNITED STA'I`ES
PATENT AND TRADEMARK OFFICE,
UNITEI) S'I`ATES PATENT AND TRADEMARK
OFFICE, HARRY I. MOATZ, DIRECTOR, O'FFICE
OF ENROLLMENT AND DISCIPLINE, AND
VVILLIAM J. GRIFFIN, STAFF ATTORNEY, OFFICE
OF ENROLLMENT AND DISCIPLINE,
Defendan,ts-Appellees.
2011-1041
Appea1 from the United States District C0urt for the
DiSt1‘ict of C01umbia in case n0. 07-CV-1719, Judge Ric]:1-
ard W. R0berts.
ON MOTION
ORDER

CORNISH V. KAPPOS 2
C0rnel1 D.M. Judge Cornish submits a request to add
an Index to the AppendiX and to substitute pages in the
Appel1ant’s corrected opening brief. The court considers
whether Cornish’s submission should be treated as his
reply brief
Upon consideration thereof
IT ls ORDERED THAT:
(1) Cornish’s February 25, 2011 submission is treated
as a reply brief, and is accepted for filing _
(2) A copy of this order shall be transmitted to the
merits panel assigned to decide this case.
FOR THE COURT
 1 8  fs/ Jan H0rbal_Y
Date J an Horbaly
C1erk
cc: C0rne11D.M. Judge C0rnish
Raymond T. Chen, Esq.
FlLED
821 “-*ise2setr.§eer“
MAR 1 8 2011
.IAN HORBALY
CLER(